  

EXHIBIT 10.3

 

AMENDMENT NO. 2 TO WARRANT TO PURCHASE STOCK

 

This Amendment No. 2 to Warrant to Purchase Stock (this “Amendment”), dated as
of December 27, 2016, is being entered into between Imprimis Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and IMMY Funding LLC, a Delaware
limited liability company (“IMMY Funding”). Capitalized terms used in this
Amendment without definition have the respective definitions ascribed to them in
the Existing Warrant (as defined below).

 

WHEREAS, the Company and IMMY Funding have agreed to amend that certain Warrant
to Purchase Stock, dated as of May 11, 2015, between the Company and IMMY
Funding (the “Original Warrant”), as amended by that certain Amendment to
Warrant to Purchase Stock, dated as of January 22, 2016, between the Company and
IMMY Funding (the Original Warrant, as so amended, the “Existing Warrant”), in
the manner provided in this Amendment (the Existing Warrant, as amended by this
Amendment, the “Warrant”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

Section 1. Amendments to Warrant.

 

Effective as of the execution and delivery of this Amendment, the Warrant Price
will be $1.79 per share of common stock, $0.001 par value per share, of the
Company. For the avoidance of doubt, the Warrant Price will be subject to
further adjustment as provided in the Warrant.

 

Section 2. Miscellaneous.

 

(A)       Generally. Sections 5.7, 5.8, 5.9 and 5.10 of the Original Warrant
will apply to this Amendment as if the same were reproduced in this Amendment,
mutatis mutandis.

 

(B)       Affirmation of Warrant. The parties hereby affirm all provisions of
the Existing Warrant as amended by this Amendment.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 - 1 -  

 

 

The parties hereto have executed this Amendment as of the date first written
above.

 

  Imprimis Pharmaceuticals, Inc.         By: /s/ Andrew R. Boll   Name: Andrew
R. Boll   Title: CFO and Secretary         IMMY Funding LLC         By: /s/
Stephen J. DeNelsky   Name: Stephen J. DeNelsky   Title: President

 



[Signature Page to Amendment to Warrant to Purchase Stock]

 

 



 